          Case 1:20-cv-01224-TSC Document 16 Filed 09/30/20 Page 1 of 2




                           UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA


PUBLIC EMPLOYEES FOR                        )
ENVIRONMENTAL RESPONSIBILITY;               )
WESTERN WATERSHEDS PROJECT,                 )
962 Wayne Ave., Suite 610                   )
Silver Spring, MD 20910                     )
               Plaintiffs,                  )
                                            )              Civil Action No. 20-1224-TSC
                                            )
                 v.                         )
                                            )
DAVID BERNHARDT, Secretary of the Interior, )
in his official capacity; WILLIAM PENDLEY,  )
Deputy Director, Bureau of Land Management, )
in his official capacity; and MARGARET      )
EVERSON, National Park                      )
Service, in her official capacity,          )
1849 C Street, N.W.                         )
Washington, D.C. 20240                      )
                 Defendants.                )
__________________________________________)


                    PLAINTIFFS’ EXPEDITED MOTION FOR
                      PARTIAL SUMMARY JUDGMENT


       The Plaintiffs Public Employees for Environmental Responsibility and Western Watersheds

Project hereby move for partial summary judgment on all claims against Defendants David

Bernhardt and Margaret Everson related to Ms. Everson's alleged illegal position with the National

Park Service. This Motion excludes all claims specific to Defendant William Pendley of the Bureau

of Land Management, which have been mooted at least for now by an order of the District Court

of Montana on September 25, 2020, finding his position to be illegal and enjoining him from

continuing in it. This Motion is supported by the arguments in the accompanying Plaintiffs’

Memorandum of Points and Authorities, as well as the Plaintiffs’ Statement of Undisputed Facts


                                                1
          Case 1:20-cv-01224-TSC Document 16 Filed 09/30/20 Page 2 of 2




for Summary Judgment, Exhibit A thereto, and five declarations submitted in support of standing.

       For the reasons stated in their Memorandum, the Plaintiffs ask this Court to issue an order

and judgment declaring Margaret Everson’s continued role as de facto Acting Director of National

Park Service to be unconstitutional and in violation of the statutes cited in the Second Supplemental

Complaint. Plaintiffs additionally seek an order enjoining Defendant Everson from taking any

further action in her unlawful role, enjoining Defendant Bernhardt from further unlawfully

delegating the authority of the NPS Director, awarding the Plaintiffs their costs and attorneys fees

for this action, and granting such other relief as the Court deems appropriate.

       In addition, as explained in the declarations filed in support of this Motion, the actions of

Defendants Bernhardt and Everson have caused and continue to cause the Plaintiffs ongoing harm.

They therefore request that this Court expedite briefing and review of this Motion.

       A proposed order granting this Motion is included herewith.



                               Dated: September 30, 2020

                                              Respectfully submitted,




                                              Peter T. Jenkins
                                              D.C. Bar No. 477229
                                              Paula Dinerstein
                                              D.C. Bar No. 333971
                                              Public Employees for Environmental Responsibility
                                              962 Wayne Ave., Suite 610
                                              Silver spring, MD 20910
                                              202.265.4189 (tel.)
                                              pienkins@peer.org
                                              pdinerstein@peer.org




                                                 2
